11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                         JUDGMENT

In re the State of Texas ex rel.               * Original Mandamus/
Michael Munk,                                    Prohibition Proceeding

No. 11-15-00169-CV                             * October 15, 2015

                                               * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be conditionally
granted. Therefore, in accordance with this court’s opinion, the petition for writ
of mandamus is conditionally granted. The Honorable Carter T. Schildknecht
is directed to vacate her discovery order of July 22, 2015. A writ of mandamus
will issue only if Judge Schildknecht fails to act by October 30, 2015. Relator’s
request for a writ of prohibition is denied.